People v Arnasalam (2019 NY Slip Op 07884)





People v Arnasalam


2019 NY Slip Op 07884


Decided on November 6, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 6, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

SHERI S. ROMAN, J.P.
ROBERT J. MILLER
JOSEPH J. MALTESE
ANGELA G. IANNACCI, JJ.


2019-11710
2019-11712

[*1]The People of the State of New York, plaintiff,
vChetram Arnasalam, defendant. (S.C.I. Nos. 9/15, 2218/15)


Paul Skip Laisure, New York, NY (Kathleen Whooley of counsel), for defendant.
John M. Ryan, Acting District Attorney, Kew Gardens, NY (Rachel N. Houle of counsel), for respondent.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file late notices of appeal from two judgments of the Supreme Court, Queens County (Bruna L. DiBiase, J.), both rendered April 24, 2017.
ORDERED that the application is denied.
The defendant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
ROMAN, J.P., MILLER, MALTESE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court